DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al (US 2004/0149214).
Regarding claim 15. A process chamber, comprising: a chamber body 11 defining an interior volume therein, having an opening (carrier port 18) extending through sidewalls of the chamber body for transferring a substrate, and having a chamber cavity disposed about the opening on an interior surface of the chamber body; a liner (deposit shield 50) disposed in the interior volume and at least partially defining a processing volume therein, wherein the liner includes a substrate transfer slot aligned with the opening of the chamber body; a slit door (shutter 20/ gate valve 31) having an arcuate profile ([0047]) disposed in the chamber cavity adjacent to the substrate transfer slot (carrier port 30) ; an actuator (air cylinder 22/elevation rod 24) coupled to the slit door and configured to move the slit door in both a vertical direction and a horizontal direction to selectively seal or expose the substrate transfer slot of the liner; and a substrate support (stage 16/45) disposed in the interior volume to support a substrate.  

.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214).

Teaching of Hirose et al were discussed above.
Hirose et al fails to teach the dimension of substrate transfer slot and slit door as respectively recited in the claims.
The dimensions of the substrate transfer slot and slit door of the apparatus of Hirose et al are within the design choice of one of ordinary skill in the art at the time of the claimed invention. Barring a showing of criticality, the dimensions of the second plate, substrate transfer slot, and slit door are a matter of optimization as these dimensions of the slit door and transfer slot will affect the ease of the transfer of the wafer in/out of the chamber and the dimensions of the second plate will affect profile of the slit door. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention design the substrate transfer slot and slit door of the apparatus of Hirose et al with the claimed dimensions as the dimensions affect the profile or the slit door or transfer of the wafer in/out of the chamber.


Claims 1, 2, 4-6, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) in view of Gallagher (US 6,071,353).
Regarding claim 1:	 Recall the prior art of Hirose et al teaches a process kit for use in a process chamber 11, comprising: a slit door(shutter 20/ gate valve 31)  having an arcuate profile (see [0047]) and including a first plate coupled to a second plate, wherein the first plate is configured to be coupled to an actuator. See Figs. 1, 3, and 4.  

 	The prior art of Hirose et al fails to teach the second plate has a processing volume facing surface that includes silicon.  
The prior art of Gallagher teaches the protection of a consumable portion of the chamber see the abstract where it is recited to provide a layer of polysilicon to protect the process kit to include the slit door so that it is protected from the chemical and physical stress of the substrate manufacturing process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the slit door of Hirose et al with the suggestion of Gallagher et al to use polysilicon.


Regarding claim 2. The process kit of claim 1, wherein the second plate is disposed on the first plate and coupled to the first plate via fasteners (see spiral seal 61) extending through the first plate and into openings in the second plate.  See [0060], Fig. 2, 3, 7 and 8A.

Regarding claim 4. The process kit of claim 1, wherein one or more legs (elevation rod 24, driving shafts 26) extend from an outer surface of the first plate, and the first plate includes an opening from an inner surface of the first plate through each of the one or more legs to accommodate a fastener for coupling the first plate to the actuator. Figs. 1-4, 7, 8A of Hirose et al. 




Regarding claim 6: The combination of Hirose et al as modified by Gallagher et al fails to teach the specific dimensions of the second plate, substrate transfer slot, and slit door respectively.
The dimensions of the second plate, substrate transfer slot, and slit door of the apparatus resulting from the combined teachings of Hirose et al and Gallagher are within the design choice of one of ordinary skill in the art at the time of the claimed invention. Barring a showing of criticality, the dimensions of the second plate, substrate transfer slot, and slit door are a matter of optimization as these dimensions of the slit door and transfer slot will affect the ease of the transfer of the wafer in/out of the chamber and the dimensions of the second plate will affect profile of the slit door. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention design the second plate, substrate transfer slot, and slit door of the apparatus resulting from the combined teachings of Hirose et al and Gallagher with the claimed dimensions as the dimensions affect the profile or the slit door or transfer of the wafer in/out of the chamber.

Regarding claim 10. A slit door assembly for use in a process chamber, comprising: a process kit having a slit door having an arcuate profile and including a first plate coupled to a second plate, 

Regarding claim 12. The slit door assembly of claim 10, wherein the first plate is made of aluminum ( see [0033] of Hirose where Al is recited) , but Hirose et al fails to teach the second plate is made of polysilicon, silicon carbide (SiC), or a material coated with polysilicon or silicon carbide (SiC).  The prior art of Gallagher teaches the protection of a consumable portion of the chamber see the abstract where it is recited to provide a layer of polysilicon to protect the process kit to include the slit door so that it is protected from the chemical and physical stress of the substrate manufacturing process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the slit door of Hirose et al with the suggestion of Gallagher et al to use polysilicon.


Regarding claim 13. The slit door assembly of claim 10, wherein the actuator includes a double acting air cylinder capable of moving the slit door in both a vertical direction and a horizontal direction.  See [0036] of Hirose et al and the discussion of horizontal and vertical movement with the air cylinder.

Regarding claim 14. The slit door assembly of claim 10, wherein the actuator is configured to pivot about a pivot axis to move the slit door in the horizontal direction.  See [0033] – [0040] of Hirose et al.

Regarding claim 16. Recall the prior art of Hirose et al failed to the material of construction of the slit door is made of polysilicon.  The prior art of Gallagher teaches the protection of a consumable portion of the chamber see the abstract where it is recited to provide a layer of polysilicon to protect the process kit to include the slit door so that it is protected from the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) in view of Gallagher (US 6,071,353) as applied to claims 1, 2, 4-6, 10, 12-14, and 16 as applied above, and in further view of Kodashima et al (US 2007/0131167).
The combined teachings of Hirose et al and Gallagher were discussed above.
	The combination of Hirose et al as modified by Gallagher et al fails to teach the
The liner has a C-shaped profile.
	The prior art of Kodashima et al teaches a substrate processing apparatus with a liner (deposition shield 130). See Figs. 3, 6-8 and [0080] where it is recited that the shield has a substantially hollow cylindrical shape interpreted as having a C-shaped profile. According to the excerpt, the C-shaped profile allows the inner wall of the chamber to protect the sidewall by preventing deposit from becoming attached to the surface of the inner wall. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Hirose et al and Gallagher et al to design the liner as having a C-shaped profile to protect the sidewall by preventing deposit from becoming attached to the surface of the inner wall.  

Allowable Subject Matter
Claims 3,7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest an insert located and constructed as recited in claims 3 and 11 of the present invention as recited below.

Regarding claim 3. The process kit of claim 2, further comprising an insert disposed in each of the openings in the second plate, wherein the insert includes a threaded central opening to receive the fasteners.  
Regarding claim 11. The slit door assembly of claim 10, wherein the second plate is disposed on the first plate and coupled to the first plate via fasteners extending through the first plate and into openings in the second plate, and wherein an insert made of a polymer is disposed in each of the openings in the second plate, wherein the insert includes a threaded central opening to receive the fasteners.  

Likewise, the prior art of record fails to teach or fairly suggest a middle plate and cover plate located and constructed as recited in claims 7-9 of the present invention as recited below.

Regarding claim 7. The process kit of claim 1, wherein the second plate includes a middle plate and a cover plate covering an inner surface of the middle plate, wherein an inner surface of the cover plate is the processing volume facing surface of the second plate, and wherein the cover plate is coupled to the middle plate via a plurality of fasteners extending through the cover plate to an upper surface of the middle plate.  

Regarding claim 8. The process kit of claim 7, wherein middle plate includes an upper notch 63 and a lower notch, and the cover plate extends into the upper notch and the lower notch.  See  the discussion of notches/grooves of Hirose et al Fig. 8A see [0058], [0060] of Hirose et al.

.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kholodenko et al (US 6,015,465) teaches a ceiling 45 (process kit) with an arcuate profile. The ceiling is made of silicon see col. 4 line 35-col. 5 line 10.
Ishida (US 2015/0187542) teaches a substrate processing apparatus with a shutter 55 having a plate shape, a gate valve 52. The shutter is L-shaped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716